Citation Nr: 0627255	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  05-19 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from February 1965 to February 
1968.  During his tour in Vietnam, he was a wheeled-vehicle 
mechanic.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
Fort Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO), that granted service connection for 
PTSD and assigned a 30 percent rating effective from June 
2000.  

In January 2006, the veteran testified before the undersigned 
Veterans Law Judge at a videoconference hearing.  A 
transcript of the hearing is in the claims folder.  


FINDING OF FACT

The veteran's PTSD produces occupational and social 
impairment with recurrent intrusive thoughts and nightmares, 
deficiencies in work, family relations, judgment and mood due 
to panics affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); neglect 
of personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Global Assessment of functioning 
(GAF) scores have varied from 65 to 52.  


CONCLUSION OF LAW

The criteria for a 70 percent evaluation, but no higher, for 
PTSD are met.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

At his hearing, the veteran testified that he believed that 
his PTSD was productive of symptoms consistent with a rating 
of over 30 percent.  The record reflects that this veteran 
served in Vietnam as a mechanic, and that he experienced 
stressors which support a diagnosis of PTSD.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The Board has considered the provisions of the VCAA and the 
resultant laws and regulatory provisions including 38 C.F.R. 
§ 3.159.  However, the Board need not discuss the limited 
application of the VCAA in this case, given the favorable 
disposition of the issues as decided herein.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2005), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2005); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994)  
-- that the present level of the veteran's disability is the 
primary concern in a claim for an increased rating and that 
past medical reports should not be given precedence over 
current medical findings -- does not apply to the assignment 
of an initial rating for a disability when service connection 
is awarded for that disability.  Fenderson, 12 Vet. App. at 
126.  Instead, where a veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ." 
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id.

The veteran's claim was filed in June 2000.  Service 
connection was granted in a September 2003 rating decision, 
and the veteran appealed the rating assigned.  Service-
connected PTSD is currently rated as 30 percent disabling 
pursuant to Diagnostic Code 9411, effective from the date the 
veteran filed his claim.  

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  A 
layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); and Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Under the criteria for PTSD, 30 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; 
mild memory loss (such as forgetting names, directions, and 
recent events).  

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating." Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

A claimant may limit an appeal to a specific evaluation, and 
where he does so, the Board is without authority to 
adjudicate the claim.  Hamilton v. Brown, 4 Vet. App. 528, 
544 (1993).

Psychiatric evaluations and outpatient treatment reports are 
in the file for comparative purposes.  The veteran has been 
seen for counseling of a variety of types, reports from which 
are also of record showing chronic PTSD.

VA and Counseling Consortium treatment records and 
evaluations dated from 2000 to 2005 show that the veteran has 
attended PTSD therapy sessions and undergone evaluations for 
PTSD at all times relevant to this decision.  He has been 
under the care of VA and private psychiatrists and social 
workers, and has had GAF's ranging from 52 to 65 over the 
past few years.  

VA examinations in October 2003 and March 2005 have shown 
symptoms of PTSD that appear of less severity than reflected 
in the veteran's testimony.  Both examinations reflect a 
diagnosis of PTSD, chronic, and a GAF of 65 is noted in 2003 
while a slightly lower GAF of 60-65 was noted in 2005.  

Reports from Counseling Consortium show more severe symptoms, 
as well as a GAF of 52.  The treatment reports from this 
facility, along with the veteran's testimony, indicate 
ongoing treatment over a course of years starting in 2000.  

In his testimony, he reported performing perimeter checks of 
his home upon waking in the middle of the night.  He 
described an inability to keep a job going for any 
appreciable length of time, and an obsession with isolating 
himself.  He testified to having had 40 to 50 jobs since 
service and three marriages.  He indicated his current wife 
is very understanding of his problems and has kept them 
married.  

The veteran submitted a recently written statement from a man 
taking over his floor finishing business.  The veteran can no 
longer handle the business.  His friend stated that the 
veteran had an incident where he lost self control and was 
threatening and agitated.  

The veteran's wife has a submitted candid letter detailing 
her observations of the veteran's difficulties due to PTSD 
over the past years.  

Thus, the Board has extensive data in the updated VA 
treatment records with which to assess the veteran's current 
psychiatric situation.  There is no question that his overall 
mental health is severely compromised by PTSD.  This has been 
documented by his mental health care workers.  

The Board notes that the veteran's record shows that he is 
clearly struggling to fulfill work obligations, no longer 
having the capacity to function psychologically well within 
the work environment with any other people or the ability to 
concentrate or otherwise function mentally to handle the 
tasks at hand.  He has become increasingly isolated.  Even 
the veteran questions his ability to work due to his 
outbursts.  His difficulties with work have been documented 
by his wife and his co-worker in letters that shed 
considerable light on his current level of functioning.  

The veteran's overall mental instability has now deteriorated 
to the point where he has such severe mood variations that 
his GAF varies between 52 to 65 depending on circumstances.  
It appears that the assessments during VA examinations, while 
helpful, are less consistent with the veteran's true level of 
functioning.  The Board makes this conclusion based largely 
on the opinions of the treating therapist who has offered 
significant insight into the veteran's condition.  The 
therapist indicated that the veteran should not be pressed 
beyond his capabilities, and that there was a real concern as 
to decompensation in this veteran.  This is consistent with 
the lay evidence.  

The veteran has a history of behaving with hostility and 
increasingly antisocial and isolated mannerisms.  He has 
regular and significant sleep disturbance.  Although he has 
been apparently faithful to therapy, his symptoms have not 
improved consistently.  

The veteran has deficiencies in most areas, such as work and 
family relations as reflected in the lay letters.  He also 
has problems with thinking and mood, as reflected in 
treatment reports and testimony.  He has demonstrated 
obsessional behavior including nightly perimeter checks and 
checking the garage.  Such irritability and related behaviors 
affect the ability to function independently, appropriately 
and effectively to the degree that a 70 percent rating is 
warranted.  

Although the veteran has indicated that he seeks simply over 
30 percent for his PTSD, and claimant may limit an appeal to 
a specific evaluation, under Hamilton v. Brown, 4 Vet. App. 
528, 544 (1993), the Board has considered all of the 
potential increased ratings, but notes there is no total 
occupational and social impairment to warrant a 100 percent 
rating.  There is no gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

The Board is grateful for insightful communications that have 
been provided by his wife and co-worker.  These have shed 
enormous light onto his overall situation and mental health 
status.

The Board finds that while the evidence is not entirely 
unequivocal, with resolution of all doubt in his favor, his 
symptoms more nearly than not fulfill the criteria for a 70 
percent schedular evaluation for PTSD.


ORDER

Entitlement to a rating of 70 percent for PTSD is granted 
subject to the regulatory criteria relating to the payment of 
monetary awards.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


